Citation Nr: 1512663	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a neurological disorder, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged he has a nerve disorder that was caused by his exposure to Agent Orange while serving in Korea.  In a December 2011 statement, the Veteran indicated he was currently receiving treatment from a private neurologist, Dr. James Lynch.  Records of such treatment are not associated with the claims folder and should be obtained on remand.  In the same December 2011 statement, the Veteran indicated he receives Social Security Administration (SSA) disability benefits.  Medical records considered in connection with an SSA determination are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1. Attempt to secure the Veteran's service personnel records and associate them with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2. Obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3. Contact the Veteran and request him to identify all medical providers from whom he has sought treatment for a neurological disorder and to complete and provide any authorizations necessary for VA to obtain all identified treatment records for each medical treatment provider identified (specifically from Dr. Lynch).  After securing the necessary authorization forms, attempt to obtain all identified pertinent medical records.  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

4. If the Veteran's medical treatment records obtained in response to directives (1) and (2) show the Veteran has been diagnosed with a neurological disorder, attempt to verify, including with the JSRRC, the Veteran's claimed exposure to herbicides in Korea.  The Veteran's specific unit information and dates of service with respect to each duty station should be provided with the request to the JSRRC.

5. Based upon the findings made in response to directive (4) if undertaken, the AOJ should make a finding of fact whether the Veteran was exposed to herbicides in service.  If the Veteran was found to not be exposed to herbicides, issue a formal finding of fact to that effect.  If the Veteran was found to be exposed to herbicides and has a current neurological disorder, forward the claims file to a VA examiner for an opinion regarding the nature and likely etiology of the Veteran's neurological disorder.  

6. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for a neurological disorder.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




